SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 March 12, 2012 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated herein by reference is a press release of the Company, dated March 12, 2012, entitled “Syneron to Acquire Assets of TransPharma Medical Ltd.” This Form 6-K is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: March 12, 2012 Syneron to Acquire Assets of TransPharma Medical Ltd. Enhances Syneron's Product and Intellectual Property Portfolios With Innovative Transdermal Delivery Technology and Patents YOKNEAM, ISRAEL(Marketwire - March 12, 2012) - Syneron Medical Ltd. (NASDAQ: ELOS), the leading global aesthetic device company, announced today that is has signed a definitive agreement to acquire substantially all the assets of TransPharma Medical Ltd. ("TransPharma"), a specialty pharmaceutical company focused on the development and commercialization of drug-products utilizing an innovative active transdermal drug delivery technology. Under terms of the agreement, Syneron will acquire substantially all the assets of TransPharma, including its patent portfolio, for approximately $3.6 million in cash. The acquisition is subject to customary closing conditions. TransPharma has developed an innovative transdermal drug delivery technology based on RF-MicroChannels™ that create microscopic channels across the skin. Its first product, the Viador system, is a handheld device with an RF-needle array. It is CE Mark approved for use in transdermal delivery of biologic drug-products via a system-specific skin patch. In the area of aesthetics, the Viador system has been clinically proven to stimulate skin rejuvenation and increase penetration of cosmetic compounds and other pharmaceutical active ingredients to targeted layers of skin. The Viador system is expected to provide a commercial opportunity within the professional and home-use aesthetic device markets. Dr. Shimon Eckhouse, Co-founder and Chairman of the Board of Directors of Syneron Medical, said, "TransPharma has made significant investments in developing a leading transdermal drug delivery technology. We are excited to have the opportunity to incorporate this enabling platform and intellectual property into Syneron's broad aesthetic product technology patent portfolio." Louis P. Scafuri, Chief Executive Officer of Syneron Medical, added, "The acquisition provides Syneron tremendous opportunities to leverage TransPharma's significant patent estate and transdermal drug delivery know how with our expertise in aesthetic technologies to bring innovative new treatments to the market. We believe our technologies are highly complementary and will integrate the TransPharma research and development efforts with our internal team in order to further enhance its potential. The acquisition will also contribute to our current product offering with their approved Viador system in Europe and enable Syneron to expand its already dominant intellectual property position in the aesthetic device market." About Syneron Medical Ltd.
